DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (US 2019/0292104).
Regarding claims 1 and 6, Tsuboi et al. discloses a honeycomb structure (Fig. 2) , comprising: partition walls (12) defining cells each extending from a first end surface of the honeycomb structure to a second end surface thereof to form a fluid flow path; and an outer peripheral wall, wherein the partition walls and the outer peripheral wall are each formed of ceramics containing silicon carbide and silicon (para 0029-0031 and 0044--0045), and wherein a surface of the silicon has formed thereon an oxide film having a thickness of from 0.1 um to 5.0 um (para 0035).  Note, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 2 and 7, Tsuboi et al. discloses the honeycomb structure has a content of cristobalite (para 0035) and it appears that Tsuboi et al. disclose at least the amount of 1.0 mass% or more or at most thru routine optimization since Tsuboi et al. discloses that the optimum amount of cristobalite in the porous material (2) must have improved oxidation resistance and achieves a reduction in thermal expansion coefficient. Note, the normal desire of scientists or artisans to improve upon what is already known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages", In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Regarding claims 3-7 and 9-11, Tsuboi et al. discloses that the honeycomb structure has a thermal expansion coefficient of the claimed invention (para 0040 and 0041). 
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (US 2019/0292104) in view of Noro (US 2018/0280872).
Regarding claims 8 and 12, Tsuboi et al. essentially discloses the features of the claimed invention except a pair of electrode layers arranged on an outer surface of the outer peripheral wall so as to be opposed to each other across a central axis of the honeycomb structure; and a pair of metal terminals connected to the pair of electrode layers.
Noro teaches that it is conventional to provide a conductive honeycomb (100) except a pair of electrode layers (112a, 112b) arranged on an outer surface of the outer peripheral wall (102) so as to be opposed to each other across a central axis of the honeycomb structure; and a pair of metal terminals (103a, 103b) connected to the pair of electrode layers (112a, 112b). Such configuration provides a conductive honeycomb structure with rapid increasing a temperature to an activation temperature of the catalyst (para 0001). 
Thus, it would have been obvious in view of Noro to one having ordinary skill in the art to modify the device of Tsuboi et al. with an electrically heated honeycomb support as taught by Noro in order to gain the above benefit.
 		
Allowable Subject Matter
Claims 13 and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774